—Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered May 16, 1997, convicting defendant upon his plea of guilty of the crime of attempted criminal possession of a controlled substance in the third degree.
Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues which can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. The record reveals that defendant entered a knowing, voluntary and intelligent plea of guilty of the crime of attempted criminal possession of a controlled substance in the third degree and was sentenced as a second felony offender to the most lenient sentence permitted by statute. In view of the foregoing, we affirm the judgment of conviction and grant defense counsel’s ap*597plication to withdraw (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mercure, Crew III, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.